Citation Nr: 1110475	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-46 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 19780 to September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening service connection for schizophrenia.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was last denied by the RO in a June 2003 rating action, which found that new and material evidence had not been received to reopen service connection for schizophrenia; the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the June 2003 decision denying service connection for schizophrenia, the additional evidence that was not previously considered is cumulative, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the June 2003 decision of the RO that denied service connection for schizophrenia is not new and material; thus, service connection for this disability is not reopened, and the June 2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  An October 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as schizophrenia, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

New and Material Evidence to Reopen Service Connection for Schizophrenia

Service connection for a psychosis was first denied by the RO in a July 1983 rating decision on the basis that a psychosis was not demonstrated and that the diagnosed psychiatric disabilities of an adjustment disorder with depression and a mixed personality disorder were not disabilities for which compensation benefits could be granted.  Service connection for schizophrenia was then denied by the Board in a June 1988 decision, and service connection or reopening was again denied by the RO in September 1989, February 1991, March 1995, September 1995, May 1998, June 2001, January 2002, and June 2003 rating decisions (denial of reopening).  The Veteran did not appeal any of these determinations.  

The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  Therefore, the June 2003 RO rating decision denial of reopening is considered to be the last final decision on this issue.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  It is noted that a November 2006 RO decision that denied service connection for post traumatic stress disorder (PTSD) is not considered to be a part of this chain of denials as this is for a separate and distinct disability.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.)  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The bases for denial of reopening of the June 2003 rating decision were that there was still no new and material evidence to establish the onset of schizophrenia in service, a psychosis to a compensable degree within one year of service separation, or competent evidence of nexus of currently diagnosed schizophrenia to service. Evidence of record at the time of the June 2003 rating decision denial of reopening service connection for schizophrenia includes the service treatment records (STRs) that showed that the Veteran did not have complaints or manifestations of a psychiatric disability while he was on active duty or until an April and May 1983 period of hospitalization at a VA facility at which time an adjustment disorder with depression and a mixed personality disorder were diagnosed.  Schizophrenia was first manifested of record in reports of VA outpatient treatment dated from March to June 1987.  Schizophrenia has been consistently diagnosed in private and VA treatment records over the years since that time.  Also of record for consideration at the time of the June 2003 RO decision were statements made by the Veteran to the effect that he had first been affected with schizophrenia during service and had had the disability since active duty, and statements from the Veteran's sisters who related their observations of his psychotic behavior while he was in service and thereafter.  

Service connection for a schizophrenia was denied in the June 2003 rating decision on the basis that, although new evidence had been submitted, the evidence was not material in that the evidence did not tend to show that the Veteran's schizophrenia was related to service or manifested to a degree of 10 percent within one year thereafter.  

In support of the current application to reopen service connection for schizophrenia, the Veteran has submitted an additional lay statement from his brother, additional 

treatment records showing a continued diagnosis of schizophrenia, and statements that he had first experienced schizophrenia during service and in the years immediately following service.  Some of the evidence is either duplicative or cumulative.  The statements made by the Veteran and his brother are duplicative of statements made earlier by the Veteran and his sisters.  

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The medical evidence consists primarily of records of treatment many years after service that does not indicate in any way that the condition is service connected.  The additional evidence of record received since the June 2003 rating decision still does not establish the onset of schizophrenia in service, a psychosis to a compensable degree within one year of service separation, or competent evidence of nexus of currently diagnosed schizophrenia to service.  As such, there is no indication that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is not reopened and the appeal is denied.  


ORDER

New and material evidence having not been received, the appeal to reopen service connection for schizophrenia is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


